DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This is a non-final rejection in response to the communication filed 06/06/2022. Claims 1-20 are currently pending with claims 14-20 withdrawn from consideration. 

Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on 06/06/2022 is acknowledged. Additionally, claims 12-13 will be considered elected for examination as being dependent on claim 1.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference 135 is not shown drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the body has at least two body sections" in line 1.  It is unclear how the body section goes from a single body section (i.e. “a body section” in claim 1) to a plurality of body sections. It seems limitation of claim 1 should read --at least one body section-- and will be interpreted as such.
Claim 5 is indefinite base on its dependency on claim 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2012/0321462 to McPherson et al. in view of US Patent 7,118,338 to Moroz et al. (Moroz) in view of US Patent Application Publication 2014/0037455 to Dahl et al. (Dahl) and in view of US Patent 8,186,964 to Bell et al. (Bell).
In Reference to Claim 1
McPherson discloses a blade (Fig. 1: 16) for a wind turbine (10), the blade comprising: a spar ([0033]: 52 for instance) having a blade axis (Fig. 2: 23) extending from a root end (22) to a tip end (24); and a blade body (30 for instance) arranged around the spar ([0033]) and having a body section (30a-g), the body section spanning a length along the blade axis (Fig. 2: along 23) between two boundary ends (such as ends at 34a and 34b), wherein the body section is configured to engage an actuator (Fig. 3, [0032]: 46b), but does not explicitly teach “… wherein each boundary end is configured to engage a corresponding actuator, the blade body comprising: a first segment extending along at least a first portion of the length, the first segment having a first stiffness; and a second segment attached to the first segment and extending along a second portion of the length, the second segment having a second stiffness ….”
Regarding the limitation: “… wherein each boundary end is configured to engage a corresponding actuator …”
Moroz is related to a blade (Fig. 1: 108) for a wind turbine (100) with a blade body section (Fig. 4: 402) spanning along a length of a blade axis (along longitudinal extent of 108), as the claimed invention, and teaches wherein each boundary end (Fig. 4: ends of 402) is configured to engage a corresponding actuator (Fig. 5, col 5, ll 35-53: 506 and as can be configured at different points).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of McPherson wherein each boundary end is configured to engage a corresponding actuator, as taught by Moroz, so as to engage the blade section to apply a twist and at least attenuate extreme loads on the blade (Moroz: col 5, ll 17-53 and col 1, ll 37-45).
Regarding the limitation: “… the blade body comprising: a first segment extending along at least a first portion of the length, the first segment having a first stiffness; and a second segment attached to the first segment and extending along a second portion of the length, the second segment having a second stiffness …”
Dahl is related to a blade for a blade (Fig 1: 2) for a wind turbine (24) formed of various materials (abstract), as the claimed invention, and teaches a blade body (Fig. 3: of 2) comprising a first segment (Fig. 3: 40 for instance) extending along at least a first portion of a length (along 2), the first segment having a first stiffness ([0039]); and a second segment (Fig. 3: 40 for instance) attached to (via 60) the first segment and extending along a second portion of the length, the second segment having a second stiffness ([0039]). 
Bell is also related to a blade (Fig. 1: 16) for a wind turbine (10) and bending and twisting of the blade (col 4, ll 47-54), as the current invention, and further teaches that portions of a rotor blade may be tailored with variable structural properties, such as stiffness, to advantageously control twist of the rotor blade (col 3, ll 35-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of McPherson wherein the blade body comprises a first segment extending along at least a first portion of the length, the first segment having a first stiffness; and a second segment attached to the first segment and extending along a second portion of the length, the second segment having a second stiffness, as taught by Dahl, so as to enhance the strength and flexibility of the blade along different regions (Dahl: [0039-[0040]) but also enhance the controlling of twist of the blade, by using various material stiffness as further taught by Bell, and enhance the blade’s ability to alleviate aerodynamic loads acting on the blade and accommodate twisting (Bell: col 3, ll 35-53) by forming the body sections of McPherson of different materials.  
In Reference to Claim 2
McPherson, as modified by Moroz, Dahl and Bell, discloses the blade of claim 1, further comprising two boundary actuators (Moroz: 506 for instance), each engaging a corresponding boundary end of the body section (McPherson: 30) and configured to selectively twist the body section about the blade axis when actuated (Moroz col 5, ll 26-53: twisting using actuators).
In Reference to Claim 3
McPherson, as modified by Moroz, Dahl and Bell, discloses the blade of claim 2, wherein at least one boundary end of the body section further comprises a rigid rib (McPherson Fig. 4: end portion 34d for instance) attached to the corresponding boundary actuator (Moroz: 506 as taught attached to section end).
In Reference to Claim 4
McPherson, as modified by Moroz, Dahl and Bell, discloses the blade of claim 1, wherein the blade body has at least two body sections (McPherson: 30) and each boundary end of each body section is configured to engage a boundary actuator (McPherson: [0029], [0032]).
In Reference to Claim 5
McPherson, as modified by Moroz, Dahl and Bell, discloses the blade of claim 4, wherein adjacent boundary ends of adjacent body sections are attached to a common boundary actuator (Moroz col 5, ll 35-53: teaching attachment may be optimized).
In Reference to Claim 6
McPherson, as modified by Moroz, Dahl and Bell, discloses the blade of claim 1, further comprising a deformable skin covering the body section (Moroz col 5, ll 35-53: skin of 402 predictably deformable as being able to twist, and predictably applicable to McPherson so as to accommodate twisting).
In Reference to Claim 7
McPherson, as modified by Moroz, Dahl and Bell, discloses the blade of claim 1, further comprising a pitch actuator attached to the spar and configured to rotate the blade (McPherson [0027]: pitching of rotor blade predictably using an actuator).
In Reference to Claim 8
McPherson, as modified by Moroz, Dahl and Bell, discloses the blade of claim 1, wherein the body section is made from carbon-reinforced nylon (Dahl [0008], [0019]: as further taught as used to form rotor blades and as applicable to the body section of McPherson).
In Reference to Claim 9
McPherson, as modified by Moroz, Dahl and Bell, discloses the blade of claim 1, wherein the spar is rigid (McPherson [0033]: the spar being rigid as the segments as pivotable about the spar).
In Reference to Claim 10
McPherson, as modified by Moroz, Dahl and Bell, discloses the blade of claim 1, wherein the length (McPherson Figs. 8A, 8B: such as having any number of sections), first stiffness, and second stiffness of the body section (Bell col 3, ll 35-53: stiffness and tailored to control twisting as taught) are optimized for maximum efficiency during Region 2 operation (Moroz col 4, ll 36-50: the twisting as related to power control as taught).
In Reference to Claim 11
McPherson, as modified by Moroz, Dahl and Bell, discloses the blade of claim 10, wherein the boundary actuators are configured to twist the blade into an optimized shape (Moroz col 4, ll 36-50: the twisting as optimized for certain control as taught).
In Reference to Claim 12
McPherson, as modified by Moroz, Dahl and Bell, discloses a method of using a wind turbine, comprising: providing a wind turbine having at least one blade as claimed in claim 1; and operating a boundary actuator in the at least one blade to twist the body section(s) of the blade (McPherson [0032]: controlling of section using actuator).
In Reference to Claim 13
McPherson, as modified by Moroz, Dahl and Bell, discloses the method of claim 12, wherein the wind turbine comprises three blades (McPherson Fig. 1: 16, as seen).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show wind turbine blades with different sections, controlling sections of a rotor blade using actuators and twisting of rotor blade.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516. The examiner can normally be reached Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745